NUMBER 13-08-000141-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  JOSE R. CARRERAS, M.D.
 
 
On Petition for Writ of Mandamus
 

MEMORANDUM OPINION


Before Justices Yañez, Rodriguez, and Vela

Per Curiam Memorandum Opinion (1)

 
	Relator, Jose R. Carreras, M.D., filed a petition for writ of mandamus in the above
cause on March 17, 2008.  Real parties in interest, Jose Villarreal and Sonia Villarreal, filed
a response on April 9, 2008.  
	The Court, having examined and fully considered the petition for writ of mandamus
with appendix and the response with appendix, is of the opinion that relator has not shown
himself entitled to the relief sought.  Accordingly, relator's petition for writ of mandamus is
denied.  See Tex. R. App. P. 52.8(a).


								PER CURIAM

Memorandum Opinion delivered 
and filed this 30th day of April, 2008.

  
 

1. See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).